                                                                      ■   r,

                                                                                •/ >./ j I I


                                                                               biv.
               IN THE UNITED STATES DISTRICT COURT FOR - ,
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


                                                                          I    Jrt.



UNITED STATES OF AMERICA


VS.                                             Case No. CR418-273-02


JAMIE MAYS




                                 ORDER



      Before the Court is Defendant Jamie Mays' Motion to Release

Funds. (Document 70).      After careful consideration, Defendant's

motion is GRANTED.


      IT IS   HEREBY   ORDERED   that   the   Clerk   of   the   United       States

District Court for the Southern District of Georgia shall cancel

the appearance bond on behalf of Defendant and exonerate the

obligor thereon.

      The Clerk is hereby DIRECTED to return the $1,000.00, with any

accrued interest to: Jerica Evans, 616 Scott Street, Hinesville,

Georgia 31313.

      SO ORDERED, this                  day of May 2019.




                                   WILLIAM T. MOORE,             , JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
